Citation Nr: 1621880	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection and assigned an initial 30 percent disability rating for PTSD.  The Board notes that although the Veteran had also disagreed with denials of service connection for a low back condition and a draining cyst, in his April 2010 substantive appeal (via a VA form 9), he specifically limited his appeal to the issue of an initial higher rating for PTSD. 

In August 2010, the Veteran and D.K. testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In February 2014, the Board remanded the issue of entitlement to an initial higher rating for PTSD.

The Veteran's representative contends that the Veteran is unable to maintain substantially gainful employment due to his service-connected PTSD disability.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since February 20, 2007 effective date of the grant of service connection, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, but symptoms of total occupational and social impairment have not been demonstrated.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD, but no higher rating, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran received notification prior to the initial AOJ decision through a notice letter in January 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010). In this case, the veteran and another witness provided testimony as to the symptoms of the severity of the psychiatric disability at issue.  The duties under 38 C.F.R. § 3.103 have been met.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but will not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A January 2007 VA mental health note reflects that on depression and PTSD screening, the Veteran indicated that for several days in a two-week period he felt down, depressed or hopeless and that nearly every day he had little interest or pleasure in things.  He also indicated he had nightmares, avoidance behaviors, was constantly on guard, watchful or easily startled, and felt numb or detached from others.  

A September 2007 VA PTSD examination report reflects that the Veteran was getting treatment for depression and PTSD at the VA.  He had a depressed mood off and on, difficulty sleeping and increased irritability.  The Veteran was divorced and generally got along well with his two boys.  He enjoyed raising a couple of horses and went deer hunting and fishing.  Currently, he was able to work, but did not like to have social contacts.  He was avoiding a relationship with a girlfriend because of his PTSD.  He did not like to be in crowds.  

He was clean and appropriately dressed.  Speech was spontaneous.  His affect was constricted and his mood was anxious.  The Veteran was oriented to person, time and place; his thought process and content were unremarkable, and he understood the outcome of behavior and that he has problem.  He had sleep impairment with occasionally nightmares and disturbed sleep due to nightmares.  He denied hallucinations and obsessive/ritualistic behaviors.  He had panic attacks in crowds or when shopping, and occasionally when merging into traffic on a highway.  

He denied homicidal or suicidal thoughts.  He had fair impulse control.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His memory was normal.  He also had avoidance behaviors, feelings of detachment or estrangement from others, and restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner noted that the Veteran's PTSD symptoms cause more frequent problems in his social functioning.  The only way the Veteran avoids problems is working very hard occupationally.  He had never been in remission.  The Veteran was currently employed full time, but had lost time from work due to carpal tunnel syndrome.  He had poor social interactions at work.  The diagnosis was PTSD, chronic and major depression, recurrent episodes, moderate.  The depression was most likely related to his exacerbation of PTSD symptoms off and on, the examiner concluded.  A GAF score of 55 was assigned.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  His PTSD signs and symptoms did result in deficiencies in family relations (noting few interactions with family members) and mood.  

An October 2009 private psychosocial evaluation report reflects that the throughout the Veteran's work career he had difficulty with figures of authority, supervisors, and co-workers.  The Veteran stated that for many years he worked a lot of overtimes and two jobs so that he would keep from thinking about his experiences.  He had difficulty falling and staying asleep, sometimes waking up with physical reactions such as sweating.  He had dreams and nightmares about his experiences in Vietnam, daily intermittent intrusive thoughts and flashbacks, such as the sight and/or sounds of helicopters.  Loud noise and musty smells would cause flashbacks and/or intrusive thoughts.  The Veteran was emotionally numb and void of feeling, showed no emotions, had significant trust issues and no close friends.  The relationships he had were very rocky.  He avoided thinking or talking about his traumas over the years.  He had a sense of doom and negativity and blanks in his memory about certain aspects of his trauma.  The Veteran has frequent bouts of irritability and outbursts of anger, his concentration is impaired, he is hypervigilant, and exhibits an exaggerated startle response.  

The examiner found that he had severe social, personal, and occupational impairment due to difficulty concentrating, generalized anxiety with at least one to two panic attacks per week even on medication, waves of long-term memory loss, flashbacks/intrusive thoughts, sleep disturbance and insomnia, overwhelming feelings of anger and sorry, withdrawn and isolative and bouts of depression.  The Veteran spends most of his time alone as he is afraid of getting into altercations with others.  The diagnosis was PTSD; a GAF score of 44 was assigned.  

In a January 2010 letter, the Veteran's ex-spouse described the Veteran as never seeming happy with anything, always depressed, never seemed to want any new friends.  Their social life was non-existent.  When around people he would switch from laughing to being angry for no explainable reason.  Driving on expressways caused anxiety and panic.  He would panic in a store if it was too crowded and would leave.  She said the anger that overcame the Veteran at times scared her.    

In a January 2010 letter, the Veteran's brother-in-law described the Veteran as angry, volatile and a loner except for family and a few close friends.  He reacted negatively to louse noises.  He had little respect for authority.  He observed the Veteran have anxiety attacks where the Veteran had to leave.  When in public places, the Veteran would sit against a wall or corner.  The Veteran had memory impairments and guilt from leaving his men behind in Vietnam.  

In a January 2010 VA PTSD examination report, the examiner found that the Veteran continued to exhibit chronic and moderate to severe PTSD related symptoms such as intrusive memories, flashbacks, emotional numbness, an exaggerated startle response and avoidance behaviors.  Despite medication and therapy, the Veteran still struggled with chronic PTSD related arousal symptoms.  He retired from employment for medical reasons.  He has been arrested for assault more than once, but charges were dropped.  He was married for 23 years, then divorced, since 2004.  He had two grown children and keeps in touch with them, but will isolate from family members.  

The examiner stated that the Veteran struggles with social interaction, avoids social contact, and was uncomfortable in crowds.  He has a friend since grade school with whom he fishes.  He takes care of horses and this keeps him busy.  He will go to his cabin where he likes the solitude and he will hunt and fish.  He has no history of suicide attempts.  The Veteran also struggles with depression and panic attacks and as a result of continued difficulty managing these symptoms, he continues to struggle with social interaction.  Chronic arousal related symptoms also contribute to stress.   

At the January 2010 VA PTSD examination, the Veteran was clean and neatly groomed, lethargic, fatigued, and tense, speech was unremarkable, he was guarded, affect was constricted, his mood was anxious, hopeless, agitated, depressed, dysphoric, and labile.  He was easily distracted and had a short attention span, and his thought process was described as racing and tangential.  He had suicidal ideation, preoccupation with one or two topics, ruminations, and depersonalization.  He did not have any delusions.  The Veteran understood the outcome of his behavior and understood that he had a problem.  

During the August 2010 Board hearing, the Veteran testified that he checks windows and door to make sure they are locked, periodically getting up during the night to do it.  He keeps his furniture in a position such that he can defend it.  When going to a restaurant, he sits with his back against a wall.  The Veteran testified that he has panic attacks and depression and is affected with panic attacks when being on open roads.  Certain smells trigger memories.  He likes to go to a cabin he has in the woods where he is alone.  He has periods of unprovoked irritability and angry outbursts, to include with coworkers and supervisors.  The Veteran described a period of time when he did not keep up with personal hygiene.  

In a July 2015 VA PTSD disability benefits questionnaire completed by a VA physician, the Veteran was diagnosed with PTSD and unspecified depressive disorder due to PTSD.  A GAF score of 45 was assigned.  The provider checked that the Veteran's PTSD symptoms more likely than not resulted in total occupational and social impairment.  The provider noted a review of the VA medical records and of records of treatment of the Veteran.  It was noted that the Veteran had continued severe PTSD symptoms of depression, irritability, severe anxiety, insomnia, intrusive thoughts, and hypervigilance.  The Veteran was easily startled, and had nightmares.  All of these symptoms continued despite ongoing therapy and medication management.  Additional symptoms noted included chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbance of motivation and mood, difficulty in establishing and maintaining, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living.    

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher initial 70 percent rating, but not higher, from the February 20, 2007 effective date of the grant of service connection.  38C.F.R. § 4.7 (2015).

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since the February 20, 2007 effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested primarily by irritability and angry outbursts, recurrent nightmares, suicidal thoughts, checking behaviors, intrusive recollections, flashbacks, sleep impairment, depression, panic attacks, social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, and detachment/estrangement from others.  The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the February 20, 2007, effective date of the grant of service connection.

The Board also notes that the GAF scores of 44, assigned in an October 2009 private evaluation and 45 in a July 2015 examination are supportive of the assignment of a 70 percent disability rating.  According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran has indicated that he has been divorced, is irritable, has had suicidal ideations, and has little interest in social activities, preferring to be left alone.  While the assignment of a GAF score of 55 in a September 2007 VA examination would suggest that a higher rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD did not meet the criteria for the maximum 100 percent, rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The Veteran maintained a relationship with his sons.  He was able to be around other people, even if to a limited degree.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time since the effective date of the grant of service connection. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not for a higher rating for PTSD, are met since service connection was established.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial 70 percent rating, but not higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the Veteran's claim for a TDIU, he has not yet been afforded a VA examination.  The Board notes that in an October 2009 private evaluation report, a psychologist opined that the Veteran was not a viable rehabilitation candidate nor was he capable of sustaining substantial gainful work activity.   However, an April 2014 VA PTSD examiner opined that the Veteran's PTSD results in no impairment on his employability.  The Board finds that on remand, the Veteran should be afforded a VA examination and opinion to specifically ascertain the impact of his service-connected disability, currently PTSD, on the Veteran's ability to obtain and maintain substantially gainful employment and to reconcile the conflicting opinions of record.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the requirements for establishing a TDIU.

2.  Ask the Veteran to provide an educational history and an employment history. 

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the impact of his service-connected disability of PTSD on employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD disability, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In forming an opinion, the examiner should consider and discuss such factors as the Veteran's education, employment history, and vocational attainment. In providing this opinion, the examiner should comment on the opinions of record.  If the examiner concludes that the Veteran's service-connected PTSD disability does not render him unemployable, the examiner should describe the type of employment tasks the Veteran would be able to perform despite current service-connected PTSD.  

3.  Then, the AOJ should readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


